Citation Nr: 1736930	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  09-38 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUES

1.  Entitlement to an increased (compensable) rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1).

2.  Entitlement to a rating in excess of 60 percent for prostate cancer, status post radical prostatectomy, with ileal conduit and scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to January 1971.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2008 rating decision in which the RO, inter alia, denied a compensable rating for bilateral hearing loss and a rating in excess of 60 percent for prostate cancer.  In October 2008, the Veteran filed a notice of disagreement (NOD) with these denials.  A statement of the case (SOC) was issued in August 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in September 2009.

In December 2011, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of that hearing has been associated with the claims file.  

In February 2012, the Board denied an increased (compensable) rating for bilateral hearing loss (to include finding that the record did not raise the matter of a higher rating on an extra-schedular basis).  At that time, the Board also remanded the Veteran's increased rating claim for prostate cancer to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence. (After accomplishing further action, the AMC continued to deny the increased rating claim for prostate cancer (as reflected in a July 2013 supplemental SOC (SSOC)).)

In April 2012, the Veteran appealed the Board's denial of a compensable rating for bilateral hearing loss to the United States Court of Appeals for Veterans Claims (Court).  In August 2013, the Court issued a Memorandum Decision, setting aside the Board's determination that the record did not raise the matter of whether referral for extra-schedular consideration was warranted, and remanded that matter to the Board for further proceedings consistent with the decision.

In April 2014, the Board remanded the matter of the Veteran's entitlement to a compensable, extra-schedular rating for bilateral hearing loss, along with the claim for an increased rating for prostate cancer, to the RO, via the AMC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC denied the claims (as reflected in an October 2014 SSOC), and returned the matters to the Board for further appellate consideration.

In January 2015, the Board denied an increased (compensable) rating for bilateral hearing loss on an extra-schedular basis, pursuant to 38 C.F.R. § 3.321(b)(1), and remanded the increased rating claim for prostate cancer to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence.

In March 2015, the Veteran appealed the Board's denial of a compensable, extra-schedular rating for bilateral hearing loss to the Court.  In a December 2015 Memorandum Decision, the Court vacated the Board's denial, and remanded the matter to the Board for further proceedings consistent with the decision.

In June 2016, the Board remanded the increased rating claim for bilateral hearing loss, on an extra-schedular basis, to the AOJ for further action, to include additional development of the evidence.  After accomplishing further action, the AOJ continued to deny the claim (as reflected in a May 2017 SSOC), and returned the matter to the Board for further appellate consideration.  The Board notes that the AOJ also, thereafter, returned the increased rating claim for prostate cancer to the Board for further appellate consideration.

While the Veteran previously had a paper claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems.  All records have been reviewed.
The Board's decision addressing the claim for an increased rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is set forth below.  The remaining claim for an increased rating for prostate cancer is addressed in the remand following the order; this matter is being remanded to the AOJ.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the matter herein decided have been accomplished.

2.  At no point pertinent to the October 2007 claim for increase has the Veteran's bilateral hearing loss been shown to be so exceptional or unusual as to render impractical the application of the regular schedular standards for rating the disability.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

After a complete or substantially complete application for benefits is received, notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Pelegrini v. Principi, 18 Vet. App. 112 (2004), and Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).

In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, with respect to claims for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the AOJ. Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Here, February and August 2008 letters provided such notice with regard to the Veteran's increased rating claim herein decided.  These letters indicated what information and evidence was needed to substantiate the claim, as well as what information and evidence must be submitted by the Veteran and what information and evidence would be obtained by VA.  These letters also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, and the type of evidence that impacts those determinations.  The September 2008 rating decision reflects the initial adjudication of the increased rating claim herein decided after the issuance of the February and August 2008 letters.  Although only post-rating communications, specifically the August 2009 SOC and a May 2014 notice letter, set forth the provisions of 38 C.F.R. § 3.321(b)(1), the governing authority for extra-schedular ratings, any timing error with respect to these provisions were cured by readjudication of the claim in the October 2014 SSOC.  Moreover, under the circumstances of this case, the Veteran is not shown to be prejudiced by the timing of such communication.  Notably, neither the Veteran nor his representative has alleged or demonstrated any prejudice with regard to the content or timing of any notice provided.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the increased rating claim herein decided.  Pertinent medical evidence associated with the claims file consists of the Veteran's VA treatment records and reports of VA examinations.  Also of record and considered in connection with the claim is the transcript of the December 2011 Board hearing, as well as the written statements provided by the Veteran and his representative.  The Board finds that no further action to develop the increased rating claim herein decided, prior to appellate consideration, is required.

The Board points out that the Veteran was provided the opportunity to orally set forth his contentions during a hearing before the undersigned VLJ.  During the December 2011 Board hearing, the undersigned enumerated the issues on appeal at that time, which included an increased rating claim for bilateral hearing loss.  Pertinent to this issue, testimony was elicited from the Veteran regarding the nature and severity of his bilateral hearing loss, with the Veteran describing the effect his hearing loss had on his everyday life.  Although the submission of specific evidence was not explicitly suggested, any omission in this regard was cured by the further development subsequently conducted pursuant to the Board's April 2014 and June 2016 remands.  Thus, the hearing was legally sufficient.  See 38 C.F.R. § 3.103(c)(2 (2016); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  , Notably, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), to include identification of any prejudice in the conduct of the hearing.

As for the Board's most recent, June 2016 remand, the Board instructed the AOJ to arrange for the Veteran to undergo VA examination for evaluation of his bilateral hearing loss, and to refer the claim to VA's Chief Benefits Director or Director of Compensation Service for consideration of a compensable, extra-schedular rating, pursuant to 38 C.F.R. § 3.321(b)(1).  In response, the Veteran was afforded a VA audiology examination in August 2016, and the claim was referred to VA's Director of Compensation Service in September 2016.  Accordingly, the Board finds that the AOJ has substantially complied with its prior remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where Board's remand instructions were substantially complied with). 

In summary, the duties imposed by the VCAA have been considered and satisfied.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim herein decided.  As such, there is no prejudice to the Veteran in the Board proceeding to a decision on the claim, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, ratings for hearing loss are determined in accordance with the testing results obtained on audiological evaluation.  Ratings for hearing impairment range from noncompensable (zero percent) to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 cycles per seconds.  To evaluate the degree of disability from hearing impairment, the rating schedule establishes eleven auditory acuity levels designated from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100 (2016).  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted on Table VI and Table VII.  See id.

VA's rating schedule will apply unless there are exceptional or unusual factors, which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Under those circumstances, where the schedular evaluations are found to be inadequate, a veteran may be awarded a rating higher than that encompassed by the schedular criteria.  38 C.F.R. § 3.321(b)(1).  According to the regulation, an extra-schedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  Id.; see also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The threshold factor for extra-schedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  See Fisher, 4 Vet. App. at 60; see also 38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, Sec. B(4)(c) (updated July 25, 2017).  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for this disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  See VAOGCPREC 6-96 (Aug. 16, 1996); Thun v. Peake, 22 Vet. App. 111 (2008). 

If the rating schedule does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  See 38 C.F.R. § 3.321(b)(1).  If so, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step: a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  See Thun, supra.

As noted in the introduction above, the Board has already issued a decision denying  the matter of the Veteran's entitlement to a compensable, schedular rating for bilateral hearing loss.  Thus, the only matter remaining for consideration is whether a compensable rating for bilateral hearing loss, on an extra-schedular basis, is warranted.  However, considering the pertinent evidence of record in light of the above, the Board finds that a higher, extra-schedular rating for bilateral hearing loss must be denied.

In October 2007, the Veteran filed the current claim for an increased rating for bilateral hearing loss.  In August 2008, the Veteran underwent a VA audiology examination, in which he complained of decreased hearing and understanding.  During the examination, he endorsed the following listening situations in which he was experiencing difficulty: on the telephone; watching television; at church/synagogue, theater, or large room; one-to-one conversation; listening to females; in a restaurant; at a family gathering; and when someone is whispering.  He also endorsed feeling frustrated when talking to friends or family members due to his hearing loss.  In addition, with regard to how much his hearing loss created problems in his life, he ranked such problems as moderate.  The examiner concluded that the Veteran's hearing loss caused a moderate impact on daily activities.

During the December 2011 Board hearing, the Veteran testified that his hearing loss affected his daily living and his relationships with his family and friends.  In this regard, he indicated that he had difficulty hearing when more than one person was talking, when the television was on in the background, when people left messages on the answering machine, and when the volume was turned down.  He also indicated that he had difficulty hearing certain tones and voices, particularly soft ones.  He also indicated that when communicating with family members, they often had to repeat themselves, and they would get irritated at him as a result.  In particular, he indicated that his hearing loss had negatively impacted his relationship and intimacy with his wife.  In addition, he testified that he was not employed.  However, he indicated that he had retired because of the effects of his prostate surgery.

As noted by the Court in the August 2013 Memorandum Decision, the August 2008 VA audiology examination report lacked information regarding the Veteran's functional impairment, employment or other factors which could be relevant to the extra-schedular issue.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Therefore, in April 2014, the Board remanded the claim to obtain findings and comment regarding the functional effects of the Veteran's hearing loss on his activities of daily living, to include employment.  Accordingly, the Veteran underwent another VA audiology examination in June 2014, and the examiner concluded that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  In this regard, the examiner noted that the Veteran described the impact as having difficulty understanding others in the presence of background noise.

However, as noted by the Court in the December 2015 Memorandum Decision, the examiner who conducted the June 2014 VA audiology examination provided no rationale for his conclusion, but instead provided only the Veteran's subjective description regarding the functional effects of his hearing loss.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 301 (2008).  

Therefore, in June 2016, the Board remanded the claim on appeal to obtain a medical opinion, rather than a reiteration of lay assertions, regarding the impact of the Veteran's hearing loss on the ordinary conditions of daily life, to include employment.  Accordingly, the Veteran underwent another VA audiology examination in August 2016, and the examiner concluded that the Veteran's hearing loss impacted ordinary conditions of daily life, including the ability to work.  In this regard, the examiner noted that the Veteran reported that his hearing loss often caused difficulty hearing and understanding people when they talked, especially women, and that this issue was worse in noisy environments.  In addition, the examiner reasoned that "[the] Veteran's moderate/severe high frequency hearing loss interferes significantly with his ability to hear and discriminate many of the high frequency consonant speech sounds (e.g., 'th,' 's,' 'f,' 'sh,' 't' and 'h')," and that "[t]his interferes with his ability to understand the speech of others, especially in noisy environments."  The examiner also stated that "[a]t the present time, Veteran reports he is retired, so there is no impact on work."  Moreover, the examiner opined that the Veteran's hearing loss would not prevent him from working, but it would make it very difficult for him to perform work duties.  In this regard, the examiner explained that the Veteran had been retired since 2003, and that he did not now work, nor was he trying to seek employment, but that if he did become employed, his hearing loss would interfere with communication with co-workers and customers, and possibly create safety concerns for himself and those around him.  

Additionally, following receipt of the requested opinion, in accordance with the provisions of 38 C.F.R. § 3.321(b)(1) and the June 2016 Board remand, an opinion from VA's Director of Compensation Service (Director) as to the matter of the Veteran's entitlement to a higher, extra-schedular rating for bilateral hearing loss was also obtained.  In a May 2017 Advisory Opinion, the Director determined that entitlement to an extra-schedular evaluation for the Veteran's bilateral hearing loss was not established.  In this regard, the Director explained that "[n]o unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical."  The Director further explained that "[t]he evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected bilateral hearing loss is not wholly contemplated by the criteria utilized to assign the zero percent evaluation" and that "[e]vidence does not demonstrate that the Veteran has been or is unemployable due to his hearing loss."  The Board agrees.

With respect to the first prong of Thun, the Board acknowledges the statements of the Veteran.  Generally, such statements indicate that the Veteran's bilateral hearing loss makes it difficult to hear and understand speech when multiple people are speaking, when there is any background noise, when the speaker's voice is soft, or when the volume is low, and that he must regularly ask others to repeat themselves when communicating.  However, these are symptoms specifically contemplated by the appropriate schedular rating criteria for hearing loss.  See Doucette v. Shulkin, 28 Vet. App. 366, 369 (2017) (holding that the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding speech or hearing other sounds in various contexts).  As such, these symptoms are not exceptional or unusual, but simply manifestations of hearing loss and its resultant effect.  See id. at 371-72. 

The Board notes that the Veteran has also reported that his relationships with family and friends as well as his intimacy with his wife have been negatively affected due to his hearing loss because of his difficulties communicating.  The Board also notes that in Doucette, the Court explained that although the schedular rating criteria for hearing loss contemplate the functional effects of difficulty hearing and understanding speech, it does not contemplate "all functional impairment due to a claimant's hearing loss," and that "a hearing loss claimant could provide evidence of numerous symptoms, including-for purposes of example only-ear pain, dizziness, recurrent loss of balance, or social isolation due to difficulties communicating, and the Board would be required to explain whether the rating criteria contemplate those functional effects."  

Here, however, the Board finds that the reported negative effect on the Veteran's personal relationships and intimacy with his wife due to his hearing loss is not equivalent to "social isolation due to difficulties communicating" and appears to be the type of resultant effect that is experienced by most members of the general population experiencing difficulties hearing and understanding speech.  In this regard, the Veteran's strain on personal relationships as well as diminished intimacy with his wife, as reported by the Veteran, appear to stem from his family and friends having to repeat themselves often, and getting irritated with him as a result, and thus fails to reflect anything more than difficulty hearing and understanding speech, which, as explained above is the type of symptom contemplated by the applicable schedular criteria.  See id. at 369.  Furthermore, the Board notes that, like the rating schedule, extra-schedular evaluation is intended to compensate individuals for earning capacity impairment, and thus, further consideration of how the Veteran's hearing loss affects his personal relationships is not necessary.  See 38 C.F.R. §§ 3.321(b), 4.1 (2067).  

Nonetheless, even if, given the mechanical nature of deriving ratings of hearing loss, the Board was to find that the applicable schedular criteria did not contemplate any of the additionally described factors above-to include the Veteran's reports of strained personal relationships as well as diminished intimacy with his wife-and that, accordingly, the first requirement under Thun is met, the Board must also find that the evidence, as a whole, does not support a finding of exceptional or unusual factors associated with the disability, such as marked interference with employment, or repeated hospitalization-factors specifically delineated in the regulation as indicative of an exceptional or unusual disability picture.

To that end, the evidence of record demonstrates that the Veteran has been retired since 2003, and that although he currently does not work, he is also not trying to seek employment.  See August 2016 VA Audiology Examination Report.  In addition, the Veteran has indicated that he retired due to his service-connected prostate cancer.  See December 2011 Board Hearing Transcript, p. 9.  Critically, there is no evidence or allegation, whatsoever, to indicate that the Veteran's hearing loss was a factor in his retirement, or that the disability compromised or otherwise adversely impacted his employment when he was working.  Moreover, in the August 2016 VA examination report, the VA examiner specifically opined that if the Veteran were to become employed, his hearing loss would not prevent him from working.  Furthermore, the Veteran's reports of strained personal relationships as well as diminished intimacy with his wife, on its own, do not relate to employment.

Accordingly, the Board finds that there simply is no persuasive evidence to support a finding that the Veteran's hearing loss has resulted in marked interference with employment at any point pertinent to the current claim for increase.  The Board further notes that that the evidence does not indicate frequent treatment, much less, frequent hospitalization, for the Veteran's service-connected hearing loss, or support a finding that the disability has otherwise rendered the application of the regular schedular standards impractical.

The Board further notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  Here, however, the Veteran's bilateral hearing loss is appropriately rated as a single disability, and he has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016).  Accordingly, this is not an exceptional circumstance for extra-schedular consideration within the meaning of Johnson.

For all the foregoing reasons, the Board finds that the claim for an increased (compensable) rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-6 (1990).


ORDER

An increased (compensable) rating for bilateral hearing loss, on an extra-schedular basis pursuant to 38 C.F.R. § 3.321(b)(1), is denied.


REMAND

Unfortunately, the Board finds that further action on the remaining claim on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall, 11 Vet. App. at 271.

In the Board's February 2012, April 2014, and January 2015 remands, the Board instructed the AOJ to adjudicate the claim for service connection for bladder removal along with the claim for increased rating for prostate cancer.  As previously explained, inasmuch as the Veteran's claim for an increased rating for prostate cancer is based, in part, upon symptoms of voiding dysfunction, these matters are inextricably intertwined, and should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  To date, however, the AOJ has not adjudicated the claim for service connection for bladder removal, necessitating another remand.  See Stegall, supra.

As resolution of the claim for service connection could well impact the rating assigned for prostate cancer, adjudication of the increased rating claim, at this juncture, is premature.  Hence, a remand of this matter is, again, warranted.  If the claim for service connection for bladder removal is denied, the AOJ must furnish to the Veteran and his representative notice of the denial, and afford them full opportunity to perfect an appeal as to that issue.

On remand, to ensure that all due process requirements are met, and that the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.   

As for VA records, the claims file reflects that the Veteran has been receiving treatment from the VA Palo Alto Health Care System (HCS), in Palo Alto, California, and the VA Central California HCS, in Fresno, California, and that records from those facilities dated through April 2014 and May 2014, respectively, are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from the VA Palo Alto HCS and the VA Central California HCS all pertinent, outstanding records of evaluation and/or treatment of the Veteran since April 2014 and May 2014, respectively, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with regard to requests for records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the remaining claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran provide, or provide appropriate authorization to obtain, any outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining claim on appeal.  The AOJ's adjudication of the claim should include consideration of whether "staged rating" of the Veteran's prostate cancer-assignment of different ratings for distinct periods of time, based on the facts found-is appropriate.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the VA Palo Alto HCS and the VA Central California HCS all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since April 2014 and May 2014, respectively.  Follow the procedures of 38 C.F.R. § 3.159 as regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization, to obtain any additional evidence pertinent to the remaining claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall, supra.

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for bladder removal, along with the claim for a rating in excess of 60 percent for prostate cancer (the claim remaining on appeal) in light of all pertinent evidence (to include all evidence added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority (to include consideration of whether "staged rating" of the disability is appropriate).

6.  If the claim for service connection for bladder removal is denied, furnish the Veteran and his representative separate notice of the denial, and afford them the appropriate opportunity to file a NOD with the denial.

The Veteran and his representative are hereby reminded that to obtain appellate jurisdiction over this claim, a NOD, and, after the issuance of a SOC, a substantive appeal must be filed.

7.  If the full benefit sought with regard to the claim for an increased rating for prostate cancer remains denied, furnish to the Veteran and his representative a SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

8.  If the claim for service connection for bladder removal is denied, the claims file should not be returned to the Board until after the Veteran perfects an appeal as to the claim or the time period for doing so expires, whichever occurs first.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


